—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Slavin, J.), rendered August 8, 1991, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*698The defendant’s contention that the court erred in admitting evidence of uncharged drug sales is without merit. Because the defendant raised an agency defense it was permissible for the court to admit evidence of other drug sales consummated both prior and subsequent to the sale for which the defendant was convicted (see, People v Alvino, 71 NY2d 233; People v Oliva, 127 AD2d 706). Furthermore, the court did not err in deciding, in this case, that the probative value of the evidence outweighed its prejudicial value (see, People v Ventimiglia, 52 NY2d 350).
The defendant’s remaining contentions are also without merit. Balletta, J. P., Rosenblatt, Miller and Joy, JJ., concur.